Per Curiam.
The State properly concedes that the trial court lacked jurisdiction in this case to revoke Appellant's probation and resentence him because he had already served the statutory maximum time on probation before the filing of the probation violation affidavit. Tate v. State , 191 So.3d 535 (Fla. 1st DCA 2016). Accordingly, we reverse and remand with directions to discharge Appellant in Escambia County circuit court case number 2008-CF-006266-B. Id.
REVERSED and REMANDED with directions.
Rowe, Jay, and M.K. Thomas, JJ., concur.